MONROE, Judge,
dissenting.
I believe that the owner’s statement that a plaintiff in a prior case had “tripped as she was going up a ramp toward the bathroom” creates a fact question as to whether the owner had knowledge of the defect at the entrance to the bathroom that caused Betty Craze’s accident. The question of what knowledge the owner had regarding the defect is to be answered by the jury, and the issue is not the proper subject for a summary judgment. For that reason, I would reverse the judgment of the trial court. Therefore, I must respectfully dissent.